     Case 1:19-cv-00955-AWI-JLT Document 30 Filed 06/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD SCOTT KINDRED,                          No. 1:19-cv-00955-AWI-JLT (PC)
12                        Plaintiff,
13                                                    ORDER ADOPTING FINDINGS AND
              v.
                                                      RECOMMENDATIONS
14    B. PRICE, et al.,
                                                      (Doc. 8)
15                        Defendants.
16

17          Plaintiff Richard Scott Kindred is a state prisoner proceeding pro se and in forma pauperis

18   in this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States

19   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 3, 2020, the assigned magistrate judge issued a screening order, finding that

21   plaintiff’s complaint (Doc.1) states cognizable claims against Defendant Dike but not against

22   Defendants Phi, Powers, or Price. (Doc.6.) Pursuant to the screening order, Plaintiff filed a notice

23   that that he “desires to proceed only on the claims found cognizable … against Defendant Dike

24   and the Doe Defendant and to dismiss Phi, Powers, an [sic] Price.” (Doc. 7.)

25          Accordingly, on February 20, 2020, the magistrate judge filed findings and

26   recommendations, recommending that Defendants Phi, Powers, and Price be dismissed. (Doc. 8.)

27   The findings and recommendations were served on Plaintiff and provided him 14 days to file

28   objections thereto. (Id. at 2.) Plaintiff has not filed objections and the time do so has passed.
     Case 1:19-cv-00955-AWI-JLT Document 30 Filed 06/26/20 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 2   de novo review of this case. Having carefully reviewed the file, the Court finds the findings and

 3   recommendations to be supported by the record and proper analysis.

 4          Accordingly, the Court ORDERS:

 5          1.      The findings and recommendations filed on February 20, 2020 (Doc. 8) are

 6                  ADOPTED in full;

 7          2.      Defendants Phi, Powers, and Price are DISMISSED;

 8          3.      The Clerk of the Court is DIRECTED to change the name of this action to

 9                  “Kindred v. Dike” and,
10          4.      This case is referred back to the assigned magistrate judge for further proceedings.

11
     IT IS SO ORDERED.
12

13   Dated: June 26, 2020
                                                 SENIOR DISTRICT JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
